Title: From Benjamin Franklin to Richard Jackson, 12 December 1754
From: Franklin, Benjamin
To: Jackson, Richard


Sir
Boston, Dec. 12. 1754
I received here your Favour of the 9th of Augt. and have forwarded that directed to our Friend Mr. Elliot. I thank you for your Remarks on the French Maps: We have a new Map going forward in Pensilvania, of the Western Country, or back Parts of our Province, and Virginia, and the Ohio and Lakes, &c. by Lewis Evans, who is for that purpose furnished with all the Materials our Country affords, and the Assembly have to encourage him given £50 towards the Expence. When that is done, Dr. Mitchel’s Map may perhaps be something improv’d from it; and I suppose it will be publish’d before Spring. If the Dr’s Map should afterwards be printed, I make no doubt but great Numbers would sell in America.
Inclos’d I send you some Latin Verses which I find printed here, said to be wrote with some Classic Taste and Spirit. I send you also a little Sermon of Mr. Smith’s on the Death of one of his Pupils.
The Bearer, Mr. Edwd. Winslow, is a Gentleman of one of the best Families here, and of excellent Character. He goes home to take Orders in the Church of England. As he will be a Stranger in London, I beg Leave to recommend him to your Civilities. With the greatest Esteem and Respect, I am, Sir Your most obedient humble Servant
B Franklin
Mr. Jackson

